DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
Regarding the argument presented on page 8, the Examiner respectfully disagrees that the Bogdan (US20180200963A1) reference is being applied to teach the amended claim 1 and 5 elements of a different recoater approach angle change on a layer by layer basis.
However, Bogdan was only applied to teach this claim element in the Pre-Interview Communication, filed June 4, 2021, and discussed in the interview filed on September 3, 2021.  After not reaching an agreement between parties during the interview on Bogdan teaching this element, a more telling rejection has already been provided using Hellestam (US20190099809A1) in the First Action Interview – Office Action filed September 3, 2021.  
Briefly, Hellestam teaches a controller (Fig. 2, item 8) controlling a change to the recoater, i.e. powder distributor (Fig. 3B, item 28; [0052]), approach angle on a predetermined layer-by-layer basis to minimize the likelihood of the powder bed distribution errors with the melt pool [0021, 0055].
The Examiner believes Hellestam teaches the amended claim 1 and 5 elements, as will be further discussed in the Final Rejection, below.
The Examiner acknowledges the amendments to claims 1 and 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hellestam (US20190099809A1).
With respect to claim 1, the prior art of Hellestam teaches a system for additive manufacturing [0038] comprising: a build chamber including a sidewall and a build plate (Fig. 2, item 2) cooperating to define a build volume (Fig. 2, items 2 and 10; [0039]), wherein the build chamber is configured to house a part and unfused feedstock powder 5during a build (Fig. 2, item 5; [0039]); an energy source (Fig. 2, item 6) mounted for movement relative to the build chamber, wherein the energy source is configured to selectively sinter the feedstock powder [0041, 0042]; a recoater (Fig. 2, item 28) mounted for movement relative to the build chamber [0072], wherein the recoater is configured to deposit successive layers of the feedstock powder for sintering to the part [0044]; and 10an external rotational 
Hellestam teaches a controller (Fig. 2, item 8) operatively connected to the energy source, to the recoater, and to the rotational actuator for controlling additive manufacturing of a part in the build chamber [0016, 0021, 0038], with an example provided wherein the controller in configured to select an approach angle on a layer by layer basis for the recoater relative to a build in the build chamber, wherein the approach angle changes by a different amount from one layer to another [0055].

With respect to claim 2, Hellestam teaches a vacuum chamber controlled by a vacuum system (Fig 2, item 20) operatively connected to a machine body for controlling gas composition in the build chamber [0040], wherein the 15rotational actuator is configured to rotate the build chamber relative to the gas flow manifold and relative to the machine body [0072].  
5With respect to claim 5, Hellestam teaches the controller (Fig. 2, item 8) is configured to select an approach angle on a layer by layer basis for the recoater relative to a build in the build chamber, wherein the approach angle for each layer is selected based on which approach angles provide a 10predetermined build quality [0010, 0012, 0055].  
With respect to claim 8, Hellestam teaches the build plate and the sidewall of the build chamber are configured to rotate together with a part during a build in the build chamber, and to rotate the part and unfused feedstock powder together in the build chamber to avoid relative rotation of the part and unfused feedstock powder [0072].  
With respect to claim 9, Hellestam teaches the rotational actuator is configured to rotate the build chamber clockwise and counter-clockwise [0055, 0065].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hellestam (20190099809A1), in view of Buller (US20180001553A1) and Lair (US20070004028A1).
With respect to claim 3, Hellestam teaches a linear actuator is controlled to move the build plate relative to the sidewall of the build chamber [0044], and illustrating the build platform lowering while the build volume walls are stationary vertically (Fig. 3A, items 2 and 10).  Hellestam teaches indexing part location and rotation by use of a controlled servo motor for vertical movement [0044], and after rotation, the angular position is aligned with the high energy beam coordinate system. [0080].
Hellestam does not explicitly teach the linear actuator includes an encoder, operatively connected to index vertical part location to provide clearance between the part and the recoater for rotation of the build chamber.  
However, the prior art of Buller teaches a mechanism comprising an optical or magnetic encoder for vertical movement of the build platform [0054].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use an encoder for vertical movement of the build platform, taught by Buller, to improve the similar additive manufacturing system taught by Hellestam in the same way by providing positional feedback to the control system by use of a known device.
Hellestam does not explicitly teach an encoder for rotational movement of the build platform.
However, the prior art of Lair teaches an encoder using an optical slot to provide positional feedback for a rotating carousel [0268].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use an encoder for rotational movement of the build platform, taught by Lair, to improve the 
With respect to claim 4, Hellestam teaches the rotational actuator indexes rotational part position since after rotation, the angular position is aligned with the high energy beam coordinate system, wherein an index value is used to confirm approach angle of the recoater [0080].  
Hellestam does not explicitly teach an encoder for these functions. 
However, Buller teaches a mechanism comprising an optical or magnetic encoder for vertical movement of the build platform [0054].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use an encoder for vertical movement of the build platform, taught by Buller, to improve the similar additive manufacturing system taught by Hellestam in the same way by providing positional feedback to the control system by use of a known device.
Hellestam does not explicitly teach an encoder for rotational movement of the build platform.
However, Lair teaches an encoder using an optical slot to provide positional feedback for a rotating carousel [0268].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use an encoder for rotational movement of the build platform, taught by Lair, to improve the similar additive manufacturing system taught by Hellestam in the same way by providing positional feedback to the control system by use of a known device.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hellestam (20190099809A1), in view of Gold (US20190323951A1).
With respect to claim 6, Hellestam teaches the recoater is configured to not make contact with a part in the build chamber during a build, wherein the 20controller is configured to select an approach 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that by reducing or eliminating forming errors in powder distribution and the likelihood of dimensional instability due to the fact that possible powder distribution errors, Hellestam implicitly teaches reducing or eliminating ripples or other powder surface non-uniformities by preventing compounding errors on a layer-by-layer basis.
Hellestam is silent on whether the recoater is soft or hard.
However, the prior art of Gold teaches an additive manufacturing powder sintering system [0026] recoater as a soft squeegee [0027].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the Gold teaching of a soft squeegee recoater in place of the recoater of unknown hardness in the powder sintering AM system taught by Hellestam, to obtain the predictable result of a recoater of known material properties that is compatible with the design and materials of the powder bed AM system taught by Hellestam.
With respect to claim 7, Hellestam teaches the recoater is configured to not make contact with a part in the build chamber during a build [0044, 0046] where vertical movement between layers to control layer thickness can be performed by use of a controlled servo motor [0044], wherein the controller is configured to select an approach angle on a layer by layer basis to reduce or 15eliminate cumulative build errors [0010] forming in the part due to interactions between the recoater and a melt pool formed in the part as the energy source sinters feedstock powder to the part [0009-0010, 0055].  

However, the prior art of Gold teaches an additive manufacturing powder sintering system [0026] recoater as a soft squeegee [0027].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the Gold teaching of a soft squeegee recoater in place of the recoater of unknown hardness in the powder sintering AM system taught by Hellestam, to obtain the predictable result of a recoater of known material properties that is compatible with the design and materials of the powder bed AM system taught by Hellestam.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hellestam (20190099809A1), in view of Bogdan (US20180200963A1).
With respect to claim 10, Hellestam teaches a circular build plate and a corresponding cylindrical build wall.
Hellestam is silent on a non-circular build plate and sidewall.
However, the prior art of Bogdan teaches the build plate can be a non-circular shape [0022], and 10wherein it would be prima facie obvious the sidewall of the build chamber conforms to the non-circular shape as the contact between the sidewall and platform in these embodiments must match throughout the vertical movement of the platform to prevent powder loss between sidewall and platform and compromise the uniform powder layer to be sintered.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute a non-circular build plate and conforming sidewall shape, such as an oval, taught by Bogdan, in place of the circular build plate and build wall in the similar additive manufacturing system taught by Hellestam, which would otherwise predictably yield no effect on the recoating, sintering, or other aspect of the build process.  A prima facie obvious advantage to a non-circular platform shape is .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742